Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 17-cv-02535-CMA-STV

   ECO-SITE LLC, a Delaware limited liability company, and
   T-MOBILE WEST LLC, a Delaware limited liability company,

         Plaintiffs,

   v.

   COUNTY OF PUEBLO, COLORADO, a Colorado County, acting by and through its
   Board of County Commissioners,

         Defendant,

   v.

   SAM C. BROWN,

         Intervenor Defendant.


         ORDER ON RENEWED CROSS MOTIONS FOR SUMMARY JUDGMENT


         This matter is before the Court on Plaintiff T-Mobile’s Renewed Motion for

   Summary Judgment in Cases 17-cv-02535-CMA-STV and 17-02862-CMA-STV (“T-

   Mobile’s Motion”) (Doc. # 108) and Defendant Pueblo County’s Re-Filed Combined

   Motion for Summary Judgment in Cases 17-cv-02535-CMA-STV and 17-02862-CMA-

   STV Following Order on Cross Motions for Summary Judgment (“the County’s Motion”)

   (Doc. # 113). For the reasons that follow, the Court grants T-Mobile’s Motion, enters

   summary judgment in Plaintiffs’ favor, and denies the County’s Motion. Plaintiff Eco-

   Site’s Motion for Summary Judgment and Rule 106 Opening Brief (Doc. # 65) and

                                               1
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 2 of 13




   Plaintiff T-Mobile’s Rule 702 Motion to Exclude Reports and Testimony of Lee

   Afflerbach in Cases 17-cv-02535-CMA-STV and 17-02862-CMA-STV (Doc. # 110) are

   denied as moot.

                   I.     FACTUAL AND PROCEDURAL BACKGROUND

         The Court incorporates herein its recounting of the facts from its April 9, 2018

   Order (Doc. # 24) and its December 23, 2019 Order (Doc. # 104). It details factual and

   procedural developments only to the extent necessary to address the renewed cross

   motions for summary judgment.

         This matter arises from two cases that involved the same Plaintiffs and

   Defendant Board of County Commissioners for the County of Pueblo, Colorado, and

   substantially similar claims under the Federal Telecommunications Act of 1996, 47

   U.S.C. § 332(c)(7), et seq., (“TCA”). In both cases, T-Mobile and Eco-Site (together,

   “Plaintiffs”) alleged that Defendant County of Pueblo, Colorado (“the County”) unlawfully

   denied their requests to construct telecommunications towers at two sites in Pueblo

   County. The Court consolidated the cases for all purposes on April 9, 2018. Following

   the filing of the instant Motions, the Court granted Plaintiff Eco-Site’s Unopposed Motion

   to Dismiss with Prejudice Civil Action No. 1:17-cv-02862-CMA-STV Only. (Doc. # 132.)

   Civil Action No. 17-cv-02535-CMA-STV remains pending before this Court. Therefore,

   the instant Motions are moot with respect to Civil Action No. 1:17-cv-02862-CMA-STV,

   and the Court reviews the Motions only to the extent they relate to Civil Action No. 17-

   cv-02535-CMA-STV.




                                               2
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 3 of 13




          The pending case concerns Plaintiffs’ application for a special use permit (“SUP”)

   that would allow them to build a new telecommunications tower at 790 28th Lane in

   Pueblo, Colorado (“Vider Site”). Plaintiffs initiated the instant action on October 23,

   2017. Plaintiffs assert four claims for relief against the County, three of which arise

   under the same provision of the TCA: (1) effective prohibition of service, 47 U.S.C. §

   332(c)(7); (2) substantial evidence, 47 U.S.C. § 332(c)(7); (3) discrimination, 47 U.S.C.

   § 332(c)(7); and (4) administrative review, CRCP 106(a)(4). 1

          Plaintiff T-Mobile, through its licensed affiliates, provides wireless communication

   services under licenses issued by the Federal Communications Commission (“FCC”).

   Plaintiff Eco-Site owns, develops, and operates telecommunications infrastructure that

   is used by wireless service providers, including T-Mobile, to provide telephone, data,

   text messaging, and other services to the providers’ subscribers. Eco-Site leases space

   on its telecommunications towers to its wireless service provider customers. It also

   assists customers in locating and acquiring interest in properties that meet the

   customers’ engineering requirements, as well as constructing telecommunications

   towers upon which the customers can place personal wireless service facilities.

          T-Mobile has a significant gap in wireless telecommunication service in the area

   surrounding the Vider Site. (Doc. # 108-2 at 103, 167); (Doc. # 120 at 2). Before

   applying for a Special Use Permit at the Vider Site, Eco-Site identified potential

   locations for placement of a wireless telecommunications facility in the Vider area on


   1
    The Court permitted Sam C. Brown to intervene in this case as a Defendant Intervenor on
   October 29, 2018. (Doc. # 55.) Defendant Intervenor Brown owns property adjacent to the Vider
   Site. (Id. at 2.) Defendant Intervenor Brown has not moved for summary judgment.

                                                 3
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 4 of 13




   behalf of T-Mobile. (Doc. # 108-2 at 34–35.) Plaintiffs considered and evaluated a total

   of twelve alternative locations. (Id. at 54–62.) They assessed every potential colocation

   site within a 3-mile radius of the Vider Site, including every existing tower in the search

   ring, and found that no colocation possibility or combination of possibilities would

   remedy the gap in coverage. (Id.); (Doc. # 123-5 at 2). Additionally, Plaintiffs

   investigated six properties as potential new-build sites. (Doc. # 108-2 at 58–61.)

          As a result of this investigation, Plaintiffs identified property at 28½th Lane,

   Pueblo, Colorado (“Myers property”) as the preferred site location. Eco-Site negotiated

   and entered into a lease agreement with the owners of the Myers property and

   submitted a SUP application to the County to construct a tower on this property. (Doc. #

   108-2 at 34–35.) The County advised Eco-Site that its zoning map was incorrect and

   that the Myers property was actually zoned with a much lower height restriction than

   previously indicated. (Id.) Eco-Site applied for a variance to place a wireless

   telecommunications facility at the Myers property. The County denied the Myers SUP

   application, despite the County’s Planning Staff recommending approval. (Id. at 35.)

          Thereafter, Eco-Site investigated the Vider Site as a possibility. Plaintiffs

   concluded it was the only site that could address the coverage gap in an area zoned to

   permit 100-foot towers (with the exception of the previously denied Myers property).

   (Doc. # 108-2 at 35, 54–62.) After ascertaining that the Vider Site would be a suitable

   location and the landlord was interested in leasing to Plaintiff, Eco-Site applied for a

   special use permit to construct a 100-foot, stealth windmill tower telecommunication

   facility at the Vider Site. Pueblo County’s Planning Commission denied the application


                                                 4
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 5 of 13




   on August 16, 2017. (Doc. # 93 at 10.) Eco-Site appealed the decision to Pueblo’s

   Board of County Commissioners (“BOCC”), and the BOCC denied Eco-Site’s appeal

   and affirmed the Planning Commission’s decision on September 25, 2017. (Id. at 11.)

          Plaintiffs and Defendant Pueblo County moved for summary judgment on all

   claims. (Doc. ## 64–66.) On June 27, 2019, this Court heard oral argument from the

   parties on whether the FCC’s Declaratory Ruling 2 should apply to the conduct in this

   case, which predated the Declaratory Ruling. (Doc. # 100.) On December 23, 2019, the

   Court issued its Order on Cross Motions for Summary Judgment, in which it concluded

   that the Declaratory Ruling is not merely interpretive and should not apply retroactively

   to the claims in this case. See generally (Doc. # 104). The Court notified the parties that

   it would instead apply the “least intrusive means” standard from AT&T Mobility Servs.,

   LLC v. Vill. of Corrales, 642 F. App'x 886 (10th Cir. 2016), and invited the parties to

   refile motions for summary judgment on Plaintiffs’ effective prohibition of service claims

   in light of the Court’s decision. The instant motions followed.

                                   II.    LEGAL STANDARDS

          Summary judgment is warranted when “the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

   disposition of the claim under the relevant substantive law. Wright v. Abbot Labs., Inc.,

   259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such


   2
    Declaratory Ruling and Third Report and Order, In the Matter of Accelerating Wireless
   Broadband Deployment by Removing Barriers to Infrastructure Investment, 33 FCC Rcd. 9088
   (Sept. 27, 2018).

                                                  5
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 6 of 13




   that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

   Muskogee, Okl., 118 F.3d 837, 839 (10th Cir. 1997).

          When reviewing motions for summary judgment, a court may not resolve issues

   of credibility and must view the evidence in the light most favorable to the nonmoving

   party—including all reasonable inferences from that evidence. Id. However, conclusory

   statements based merely on conjecture, speculation, or subjective belief do not

   constitute competent summary judgment evidence. Bones v. Honeywell Int’ l, Inc., 366

   F.3d 869, 875 (10th Cir. 2004).

          The moving party bears the initial burden of demonstrating an absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

   attempting to meet this standard, a movant who does not bear the ultimate burden of

   persuasion at trial does not need to disprove the other party’s claims; rather, the movant

   need simply point the court to a lack of evidence for the other party on an essential

   element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 644, 671 (10th

   Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

          Once the movant meets its initial burden, the burden then shifts to the nonmoving

   party to “set forth specific facts showing that there is a genuine issue for trial.” Anderson

   v. Liberty Lobby Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply

   rest upon its pleadings to satisfy this burden. Id. Rather, the nonmoving party must “set

   forth specific facts that would be admissible in evidence from which a rational trier of

   fact could find for the nonmoving party.” Adler, 144 F.3d at 671. “To accomplish this, the

   facts must be identified by reference to affidavits, deposition transcripts, or specific


                                                 6
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 7 of 13




   exhibits incorporated therein.” Id. Ultimately, the Court’s inquiry on summary judgment

   is whether the facts and evidence identified by the parties present “a sufficient

   disagreement to require submission to a jury or whether it is so one-sided that one party

   must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

                                       III.   DISCUSSION

           Under the standard applied by the Tenth Circuit in Village of Corrales, 642 F.

   App'x 886 (10th Cir. 2016), a plaintiff prevails on its effective prohibition of service claim

   by establishing two elements: (1) the denial of a permit prevented the plaintiff from

   closing a significant gap in existing services, and (2) its proposed facility was the least

   intrusive means of doing so. Effective prohibition is a legal question for the district

   court’s consideration in the first instance; it does not require deference to the local

   zoning board. Id. at 888; see also Nat'l Tower, LLC v. Plainville Zoning Bd. of Appeals,

   297 F.3d 14, 22 (1st Cir. 2002).

           The parties agree that a significant gap in service exists at the Vider Site. (Doc. #

   108-2 at 103, 167); (Doc. # 120 at 2). Therefore, the Court’s inquiry is limited to whether

   the proposed facility was the least intrusive means of closing the gap in service. The

   Court finds that Plaintiffs have established an effective prohibition of service under

   Village of Corrales and that the County has failed to overcome Plaintiffs’ prima facie

   case.

   A.      PLAINTIFFS MADE A GOOD FAITH EFFORT TO IDENTIFY LESS INTRUSIVE
           ALTERNATIVES

           Under Village of Corrales, a carrier satisfies the “least intrusive means” element

   of an effective prohibition of service claim where it made “‘a good faith effort … to

                                                 7
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 8 of 13




   identify and evaluate less intrusive alternatives,’ such as ‘less sensitive sites, alternative

   system designs, alternative tower designs, [and] placement of antennae on existing

   structures.’” 642 F. App'x at 890 (quoting APT Pittsburgh Ltd. P'ship v. Penn Twp. Butler

   Cty., 196 F.3d 469, 480 (3d Cir. 1999)). This element requires only a good faith effort; it

   does not require the elimination of every theoretically possible alternative. 3

          In Village of Corrales, the Tenth Circuit affirmed the district court’s grant of

   summary judgment in favor of the plaintiff, AT&T, where AT&T demonstrated that it had

   considered three alternatives and concluded that the subject site was the least intrusive

   means of remedying the gap in coverage. Importantly, the district court below did not

   weigh for itself whether the proposed site was the least intrusive means; instead, it was

   satisfied that “AT&T evaluated at least three alternative sites and [AT&T] concluded that

   each would have been comparably intrusive and less effective in covering the target

   area.” AT&T Mobility Servs., LLC v. Vill. of Corrales, 127 F. Supp. 3d 1169, 1175

   (D.N.M. 2015) (emphasis added), aff'd, 642 F. App'x 886 (10th Cir. 2016). 4 AT&T

   rejected these alternative sites, in part, because they would provide less coverage to

   the target area and their close proximity to other AT&T facilities would cause

   interference.


   3
    The County relies on out-of-circuit precedent to argue that Plaintiffs bear a “heavy burden” of
   proving their proposed site is the only feasible solution to close the gap in coverage. See (Doc.
   # 113 at 12–14). The standard articulated by the County is much more stringent than that
   applied by the Tenth Circuit in Village of Corrales, which the Court adopts herein.
   4
     The district court repeatedly emphasized the actions the plaintiff took in good faith, as opposed
   to the soundness of the plaintiff’s ultimate proposal. For example, the court determined that it
   need not consider whether the conclusions of the plaintiff’s property value study were accurate
   or relevant; instead, the mere existence of the study “form[ed] part of the ‘good faith effort’ [the
   plaintiff] made to conform its proposal to the Village’s concerns.” Id.

                                                    8
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 9 of 13




          Applying Village of Corrales to the instant case, Plaintiffs have indisputably

   demonstrated that they made a good faith effort to identify and evaluate less intrusive

   alternatives. Plaintiffs analyzed twelve alternatives, including six new building sites and

   colocation on existing sites. (Doc. # 108-2 at 54–62.) Plaintiffs even applied for a permit

   to build a tower at the Myers property, which the County denied. Plaintiffs’ expert

   witness Richard Conroy methodically addressed in his expert report and supplemental

   declaration how each of the remaining alternatives—and combinations of colocation

   possibilities—is inadequate. See (Doc. # 108-2 at 9–11, 13, 54–62). Among their

   inadequacies are distance from the search ring, 5 excessive overlap with existing

   coverage (also known as interference), and inadequate coverage of the target area. Mr.

   Conroy’s opinions are supported by objective evidence, including radio frequency

   propagation maps. Ultimately, Mr. Conroy concluded that the Vider Site is the least

   intrusive means of remedying T-Mobile’s lack of required system coverage. (Doc. # 108-

   2 at 11, 100.) Plaintiffs’ good faith effort to identify and evaluate less intrusive

   alternatives is manifest from the record. Therefore, Plaintiffs have established a prima

   facie case of effective prohibition of service under Village of Corrales.

   B.     PUEBLO’S THREE-SITE ALTERNATIVE FAILS TO OVERCOME PLAINTIFF’S
          PRIMA FACIE CASE OF EFFECTIVE PROHIBITION OF SERVICE

          The County argues that the Vider Site is not the least intrusive means of closing

   the coverage gap because Plaintiffs would obtain more coverage by colocating on three


   5
     According to Mr. Conroy, a search ring is a radio frequency engineering tool “a geographic
   location that has a center point and a defined area in which to search for a location for a new
   wireless facility.” T-Mobile created a search ring to locate a facility that would remedy the
   coverage gap. (Doc. # 108-2 at 51.)

                                                   9
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 10 of 13




    existing towers. See (Doc. # 113 at ¶¶ 12–13). This argument is inadequately

    supported.

           First, the County relies on the testimony of its sole expert witness, Lee

    Afflerbach, 6 to support its argument. Mr. Afflerbach conceded at his deposition that he is

    not qualified to testify to least intrusive means or otherwise does not have an opinion on

    the subject. 7 The County further cites to propagation maps attached to Richard

    Conroy’s expert report to support its argument, see Doc. # 113 at 5 (comparing Doc. #

    64-4 at 31 with id. at 41), but arguments by counsel about these propagation maps is

    not competent summary judgment evidence. On the other hand, Mr. Conroy modeled T-

    Mobile’s coverage using the three-site alternative suggested by the County and

    concluded that colocating on all three towers would still produce a significant gap in

    coverage, leaving 494 people without in-building service. (Doc. # 108-2 at 10.) He

    further opined that Plaintiffs would need to construct an additional tower to resolve the

    coverage gap if they colocated on all three existing facilities. (Id. at 11.)




    6
     Plaintiff T-Mobile moved to exclude Mr. Afflerbach’s testimony pursuant to Fed. R. Civ. P. 702.
    (Doc. # 110.) Assuming Mr. Afflerbach’s testimony is admissible, the Court finds in favor of T-
    Mobile on its effective prohibition of service claim. Therefore, the Court does not reach the 702
    Motion.
    7
      The County cites to Mr. Afflerbach’s deposition to demonstrate that “locating additional
    equipment on an existing tower is less intrusive than building a new 100-foot tower adjacent to a
    residential neighborhood.” (Doc. # 120-11 at 2.) However, Mr. Afflerbach qualified that he was
    opining on the subject as a layperson and not as a professional in the field. Indeed, in response
    to questions concerning least intrusive means, Mr. Afflerbach testified “I wasn’t asked” (Doc. #
    108-2 at 218), “not my assignment” (id.), and “[t]he only thing I would say is that if there’s two
    existing towers, I would think as a layperson, not as a professional in this field, that adding
    a new tower has got to be obviously more visible than no new tower.” (Doc. # 120-11 at 2).

                                                   10
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 11 of 13




           Further, the County only speculates that this three-site alternative would work.

    “When a locality rejects a prima facie showing [of effective prohibition of service], it must

    show that there are some potentially available and technologically feasible alternatives.”

    T-Mobile USA, Inc. v. City of Anacortes, 572 F.3d 987, 998 (9th Cir. 2009). “A

    speculative alternative is not a viable alternative.” T-Mobile W. Corp. v. City of

    Huntington Beach, No. CV 10-2835 CAS EX, 2012 WL 4867775, at *18 (C.D. Cal. Oct.

    10, 2012) (citing Anacortes, 572 F.3d at 998). The County has not shown that this three-

    site alternative is available or technologically feasible. As Plaintiffs underscore, the

    County has not shown that the owners of these towers are willing to lease space to T-

    Mobile, where T-Mobile would place its equipment, that the towers can handle T-

    Mobile’s equipment, that the surrounding neighbors would not object, or that the County

    would definitely grant permits for all three sites. The County’s suggestion of a three-site

    alternative does not overcome Plaintiffs’ prima facie case of effective prohibition,

    Anacortes, 572 F.3d at 998, or create a genuine issue for trial, Anderson, 477 U.S. at

    256.

                                       IV.     CONCLUSION

           The Court need not reach Plaintiffs’ remaining claims because summary

    judgment on Plaintiffs’ effective prohibition of service claim is dispositive. See Vill. of

    Corrales, 127 F. Supp. 3d at 1175 (concluding that judgment in favor of plaintiff on its

    effective prohibition claim mooted plaintiff’s remaining TCA and administrative review

    claims), aff'd, 642 F. App'x 886 (10th Cir. 2016). For the foregoing reasons, it is

    ORDERED as follows:


                                                  11
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 12 of 13




        •   Plaintiff T-Mobile’s Renewed Motion for Summary Judgment in Cases 17-cv-

            02535-CMA-STV and 17-02862-CMA-STV (Doc. # 108) is GRANTED;

        •   Defendant Pueblo County’s Re-Filed Combined Motion for Summary Judgment

            in Cases 17-cv-02535-CMA-STV and 17-02862-CMA-STV Following Order on

            Cross Motions for Summary Judgment (Doc. # 113) is DENIED;

        •   summary judgment is hereby entered in favor of Plaintiffs in Civil Action No. 17-

            cv-02535-CMA-STV;

        •   the County of Pueblo, Colorado, shall immediately approve the permits Plaintiffs

            require to construct the wireless facility at the Vider Site; 8

        •   the following motions are DENIED AS MOOT:

               o Plaintiff Eco-Site’s Motion for Summary Judgment and Rule 106 Opening

                   Brief (Doc. # 65);

               o Plaintiff T-Mobile’s Rule 702 Motion to Exclude Reports and Testimony of

                   Lee Afflerbach in Cases 17-cv-02535-CMA-STV and 17-02862-CMA-STV

                   (Doc. # 110); and

               o the Parties’ Joint Motion to Request Telephonic Status Conference in

                   Advance of Final Trial Preparation Conference (Doc. # 134);




    8
      The appropriate remedy for effective prohibition of service under the TCA is injunctive relief in
    the form of an order to issue the relevant permits. See Vill. of Corrales, 127 F. Supp. 3d at 1175
    (citing T–Mobile Northeast LLC v. Inc. Vill. of E. Hills, 779 F.Supp.2d 256, 275 (E.D.N.Y. 2011)
    (“Although the TCA does not specify a remedy for violations of [this] subsection ... the majority
    of district courts that have heard these cases have held that the appropriate remedy is injunctive
    relief in the form of an order to issue the relevant permits.”)).

                                                    12
Case 1:17-cv-02535-CMA-STV Document 135 Filed 06/25/20 USDC Colorado Page 13 of 13




      •   the Final Trial Preparation Conference and Bench Trial in this matter are hereby

          VACATED; and

      •   the Clerk of Court is respectfully directed to enter judgment in favor of Plaintiffs in

          Civil Action No. 17-cv-02535-CMA-STV and close this case.




          DATED: June 25, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                13
